The opinion of the court was delivered by
Parker, C. J.:
In related cases, arising out of an automobile collision and consolidated in the court below for purposes of a jury trial, judgment was rendered for Ellen Matson (plaintiff) and against Roy Christy (defendant) for personal injuries and for Reuben Matson (plaintiff) against the same defendant for property damages. Thereupon defendant gave separate notices of appeal where, for all practical purposes involved, it may be said that both cases were presented for appellate review on separate, but. nevertheless identical, abstracts, briefs and arguments.
From what has been just related it becomes obvious that this appeal [Reuben] Matson v. Christy (No. 43,870), is a companion to the case of [Ellen] Matson v. Christy (No. 43,869), this day decided and reported in 194 Kan. 174, 398 P. 2d 317.
The decisive appellate questions presented by the appeal in this case have been thoroughly discussed and fully disposed of in the opinion of Mr. Justice Fontron in the companion case last above mentioned, hence it would serve no useful purpose, and merely burden our reports, to again review them in this opinion. Therefore, based upon what is stated and held in Case No. 43,869, the judgment in the case at bar is affirmed — and it is so ordered.